Citation Nr: 0936611	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the evaluation for non-proliferative diabetic 
retinopathy was properly reduced from 10 percent disabling to 
0 percent disabling, effective September 13, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In a March 2004 rating decision, the Veteran was granted 
service connection for non-proliferative diabetic retinopathy 
associated with diabetes mellitus type II, at a disability 
rating of 10 percent.  

Based on the results of a September 2005 VA examination, the 
RO issued a rating decision in December 2005 decreasing the 
disability rating for non-proliferative diabetic retinopathy 
to 0 percent, effective September 13, 2005, the date of the 
examination.  

The sole issue before the Board at this time is whether the 
diabetic retinopathy rating has been properly reduced. 

In its September 2009 statement, the Veteran's representative 
claimed a relationship between the Veteran's diabetic 
retinopathy and the subsequent development of cataracts.  

As the Veteran has not submitted a secondary service 
connection claim for cataracts, the issue is not before the 
Board at this time.  The Board refers this claim to the RO 
for development and adjudication.


FINDING OF FACT

The Veteran does not show bilateral or unilateral damage to 
the retina with irregular duplicated, enlarged or diminished 
image.  Stability in the condition is indicated. 




CONCLUSION OF LAW

The criteria for reduction of the evaluation for non-
proliferative diabetic retinopathy from 10 percent disabling 
to 0 percent disabling, effective September 13, 2005 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102(e), 3.344, 4.1, 4.2, 4.7, 4.10, 4.31, 4.84a, 
Diagnostic Code 6011 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When the issue is whether a given evaluation is warranted, 
the Board will consider whether separate evaluations are 
appropriate for different periods of time based on the facts 
found for the different periods under appeal; a process known 
as assigning "staged ratings".  See Hart v. Mansfield, 21 
Vet. App. 505 (2007)

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA may not reduce 
the evaluation based on examinations less full and complete 
than those on which payments were authorized or continued. 38 
C.F.R. § 3.344(a).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  The duration 
of the disability rating at issue is measured by the 
effective date assigned for that rating until the effective 
date of the actual reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The Veteran's service-connected non-proliferative diabetic 
retinopathy is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6011.  Diagnostic Code 6011 allows a single 10 percent rating 
for bilateral or unilateral damage to the retina with 
irregular duplicated, enlarged or diminished image.  

The procedural and evidentiary requirements for reducing an 
evaluation depend on whether the reduced evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made and the length of time the evaluation 
has been in place at the time of the reduction.

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response.  Id.  Furthermore, the effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Additionally, in order to reduce ratings that have continued 
for 5 years or more, VA must comply with specific criteria 
regarding examinations and the record, as specified in 38 
C.F.R. § 3.344 (a) and (b).  These criteria do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c).  In the latter instance, 
re-examinations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating.  Id.

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The issues before the Board are whether the preponderance of 
the evidence supported the reduction from 10 percent to 0 
percent and whether a higher rating is warranted for any 
period under appeal.  Since the benefit of reasonable doubt 
goes to the veteran in any rating determination, the issue 
before the Board amounts to whether the ratings in place over 
the course of the Veteran's claim and appeal were and are 
appropriate.

The Veteran was afforded a VA examination in January 2004.  
The Veteran reported having some blurry vision but stated 
that, as long as he uses his glasses, he has no problems with 
his vision.  The examiner noted that the Veteran had been 
diagnosed with mild non-proliferative diabetic retinopathy in 
July 2003 and that he had not required any treatment for the 
retinopathy at any time.  The impression was that mild non-
proliferative diabetic retinopathy was found.  No 
ophthalmology examination was conducted.

In a March 2004 rating decision, the Veteran was awarded 
service connection for non-proliferative diabetic 
retinopathy, associated with diabetes mellitus type II, with 
a disability evaluation of 10 percent under Diagnostic Code 
6011, for bilateral or unilateral damage to the retina with 
irregular, duplicated, enlarged or diminished image.  The 
March 2004 rating decision also increased the Veteran's 
rating for diabetes mellitus type II from 20 percent to 40 
percent.

The Veteran submitted a notice of disagreement with the 
ratings assigned in the March 2004 rating decision.

The Veteran was afforded VA examinations in September 2005.  
The examiner noted the onset of diabetic retinopathy in 2003 
and found that it had been stable since onset and required no 
current treatment.  The Veteran complained of having 
intermittently itchy red eyes since 2004, for which he uses 
eye drops.  The examiner noted cataracts and found that they 
cause no visual impairment.  The Veteran reported having no 
hospitalization, surgery, trauma to the eye, neoplasm, 
glaucoma, or incapacitation due to eye disease.

Upon physical examination, the examiner found no evidence of 
diplopia, strabismus, ptosis, visual field defect, nystagmus, 
scotoma, lagophtalmos, symblepharon, neoplasm, pinguecula, or 
pterygium.  Normal presbyopia was found.  Cortical cataracts 
were noted in both eyes.  The examiner diagnosed diabetic 
retinopathy that was mild and not progressive and caused no 
effect on functioning.  The examiner also diagnosed cortical 
cataracts that had little impact on vision, as well as 
myopia, presbyopia, and chronic allergic conjunctivitis that 
had no significant occupational effects.

In December 2005, the RO issued a rating decision decreasing 
the Veteran's evaluation for non-proliferative diabetic 
retinopathy to 0 percent, effective September 13, 2005, the 
date of the VA ophthalmic examination.  The RO noted that 
there had been no ophthalmology examination conducted to 
support the findings of a 10 percent evaluation and that 
information was lacking.  The Veteran maintains that he still 
merits a compensable rating for this disability.

In response to the December 2005 rating decision, the Veteran 
submitted a medical record of a September 2006 examination by 
Dr. "Y.".  Dr. Y. noted, "VA sent here for retinopathy; 
just wants redness cured".  Dr. Y. diagnosed a history of 
diabetic retinopathy, providing limited evidence against the 
Veteran's claim as no damage to the retina was noted.  

The Veteran also submitted an April 2007 statement from Dr. 
Y., noting that she had seen the Veteran in November 2006 and 
the impression was of a history of diabetic retinopathy found 
to be stable at that time, providing more evidence against 
this claim. 

The Veteran also submitted an October 2006 VA treatment 
record which continued to note mild non-proliferative 
diabetic retinopathy and early cataracts in both eyes.

All results above, overall, as well as the opinions of the VA 
examiner, are found by the Board to provide evidence against 
this claim, all indicating the stable nature of this 
condition.  There is no medical evidence that the Veteran has 
ever had bilateral or unilateral damage to the retina with 
irregular duplicated, enlarged, or diminished image.  This is 
evidence that the criteria for a 0 percent rating, but no 
higher, have been met since September 2005.  

The Veteran is currently rated at 0 percent disabled for non-
proliferative diabetic retinopathy, based on no objective 
findings of bilateral or unilateral damage to the retina with 
irregular duplicated, enlarged or diminished image.  A 10 
percent rating for this disability requires bilateral or 
unilateral damage to the retina with irregular duplicated, 
enlarged or diminished image.  The Board notes that the 
September 2005 VA examinations show that the Veteran's eyes 
do not meet the criteria for a 10 percent evaluation.  The 
Board finds the post-service medical records, as a whole, 
clearly provide evidence against this claim, outweighing the 
Veteran's statements.  

The Board has taken into account other diagnostic codes that 
may be applied for eye disease.  Diagnostic Codes 6061 
through 6079 rate based upon visual acuity in both eyes.  
However, no medical examiner has related the Veteran's mildly 
diminished visual acuity to his diabetic retinopathy.  
Indeed, the September 2005 VA examiner stated specifically 
that the Veteran's diabetic retinopathy has no effect on his 
visual function.  The Veteran's eye disability does not 
fulfill any of these criteria, therefore these Diagnostic 
Codes provide further support that the reduction was proper.

The Board has taken into consideration the Veteran's 
statements, but finds that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the Veteran's complaints, the current 
evaluation could not be justified based on the objective 
medical evidence. 

The Board also finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Board does not find evidence that the evaluation for the 
Veteran's diabetic retinopathy should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
Veteran filed the claim to the present supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Veteran has also argued that the RO erred procedurally by 
reducing his evaluation without first issuing a rating 
decision proposing the reduction.  However, the Board notes 
that the Veteran's combined disability evaluation was 50 
percent before the RO issued its December 2005 rating 
decision, and his combined disability evaluation was also 50 
percent after the December 2005 rating decision, due to other 
issues not before the Board.  

The RO must propose the reduction with a 60 day period 
allowed for response only if the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made.  38 C.F.R. § 3.105(e).  

Because the Veteran's compensation payments remained the same 
with the lowered evaluation for diabetic retinopathy, no 
prior notice of the reduction was required.

In summary, the preponderance of evidence shows that the 
reduction in evaluation from 10 percent to 0 percent, 
effective in September 2005, was proper.  Hence, his claim 
involving the evaluation assigned for non-proliferative 
diabetic retinopathy must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Duty to notify and assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2004, July 2005, and March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided assistance to the 
appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


